


110 HR 7065 IH: Health Workforce Investment Act of

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7065
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Pascrell (for
			 himself, Mr. Moran of Kansas,
			 Mr. McGovern, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to address health
		  workforce shortages.
	
	
		1.Short titleThis Act may be cited as the
			 Health Workforce Investment Act of
			 2008.
		2.FindingsThe Congress finds as follows:
			(1)The United States
			 is facing shortages in a wide range of health workforce professions, including
			 among specialists and subspecialists.
			(2)By 2020, the United States will face
			 shortages of as many as 1,000,000 nurses, 55,000 physicians, 140,000 family
			 physicians, 157,000 pharmacists, and 2,500,000 allied health
			 professionals.
			(3)The long-term care
			 workforce is plagued by rising vacancy and turnover rates.
			(4)These shortages
			 will be exacerbated by the growth in the number and proportion of older adults
			 in America.
			(5)Data on health
			 workforce supply and demand are limited.
			(6)Many health
			 workforce professions are inappropriately distributed, with some areas
			 experiencing chronic shortages of a wide range of health professionals.
			(7)The diversity of
			 the health workforce continually fails to mirror the diversity of the United
			 States population.
			(8)A
			 2008 report entitled Out of Order, Out of Time from the
			 Association of Academic Health Centers found that Federal health workforce
			 policy and infrastructure has been dysfunctional, decentralized, and piecemeal
			 with little integration and harmonization.
			(9)Nearly every State
			 has initiated action to address health workforce shortages without
			 comprehensive planning and leadership from the Federal Government to address
			 the full spectrum of health workforce professions and issues.
			(10)Over the last 5
			 years, Federal investment in health workforce programs has fallen by more than
			 20 percent.
			3.National Health
			 Workforce Advisory CouncilSection 762 of the Public Health Service Act
			 (42 U.S.C. 294o) is amended to read as follows:
			
				762.National Health
				Workforce Advisory Council
					(a)EstablishmentThere
				is established the National Health Workforce Advisory Council.
					(b)DutiesThe
				Council shall—
						(1)make
				recommendations to the Secretary of Health and Human Services, the Secretary of
				Labor, the Secretary of Education, the Secretary of Veterans Affairs, the
				Committee on Health, Education, Labor, and Pensions of the Senate, the
				Committee on Finance of the Senate, the Committee on Energy and Commerce of the
				House of Representatives, and the Committee on Ways and Means of the House of
				Representatives with respect to—
							(A)the supply and
				distribution of the health workforce in the United States;
							(B)current and future
				shortages or excesses of health workforce professionals, including specialists
				and subspecialists;
							(C)issues relating to foreign medical school
				graduates and graduates of foreign schools of nursing;
							(D)appropriate
				Federal policies with respect to the matters specified in subparagraphs (A),
				(B), and (C), including policies concerning changes in the financing of
				undergraduate and graduate medical education programs and changes in the types
				of medical education training in graduate medical education programs;
							(E)appropriate
				efforts to be carried out by hospitals, schools of medicine, schools of
				osteopathic medicine, and accrediting bodies with respect to the matters
				specified in subparagraphs (A), (B), and (C), including efforts for changes in
				undergraduate and graduate medical education programs; and
							(F)deficiencies in,
				and needs for improvements in, existing databases concerning the supply and
				distribution of, and postgraduate training programs for, health workforce
				professionals in the United States and steps that should be taken to eliminate
				those deficiencies; and
							(2)encourage entities
				providing graduate medical education to conduct activities to voluntarily
				achieve the recommendations of the Council under paragraph (1)(E).
						(c)CompositionThe
				Council shall be composed of—
						(1)the Assistant
				Secretary for Health (or the Assistant Secretary’s designee);
						(2)the Administrator
				of the Centers for Medicare & Medicaid Services;
						(3)the Chief Medical
				Director of the Department of Veterans Affairs;
						(4)15 members
				appointed by the Secretary to include representatives of practicing health
				workforce professionals, national and specialty health profession
				organizations, foreign medical graduates, and health workforce student
				associations;
						(5)10 members
				appointed by the Secretary to include representatives of schools of medicine
				and osteopathic medicine, schools of nursing, allied health schools, other
				health workforce training programs, and public and private teaching
				hospitals;
						(6)4 members appointed
				by the Secretary to include representatives of health insurers, business, and
				labor;
						(7)the official at
				the Department of Labor responsible for administering grants under the
				Workforce Investment Act of 1998 targeted at the health sector; and
						(8)the Secretary of
				Education (or the Secretary’s designee).
						(d)Terms of
				appointed members
						(1)In general;
				staggered rotationMembers of the Council appointed under
				paragraphs (4), (5), and (6) of subsection (b) shall be appointed for a term of
				4 years, except that the term of office of the members first appointed shall
				expire, as designated by the Secretary at the time of appointment, as follows:
				8 at the end of 1 year, 7 at the end of 2 years, 7 at the end of 3 years, and 7
				at the end of 4 years.
						(2)Date certain for
				appointmentThe Secretary shall appoint the first members to the
				Council under paragraphs (4), (5), and (6) of subsection (b) within 60 days
				after the date of the enactment of the Health Workforce Investment Act of
				2008.
						(e)ChairThe
				Council shall elect one of its members as Chairman of the Council.
					(f)CooperationThe Council shall carry out this section in
				cooperation with the Council on Graduate Medical Education established by
				section 762, the National Advisory Council on the National Health Service Corps
				established by section 337, the Advisory Committee on Training in Primary Care
				Medicine and Dentistry established pursuant to section 748, the Advisory
				Committee on Interdisciplinary, Community-Based Linkages established pursuant
				to section 756, and the National Advisory Council on Nurse Education and
				Practice established pursuant to section 845.
					(g)QuorumEighteen
				members of the Council shall constitute a quorum, but a lesser number may hold
				hearings.
					(h)VacanciesAny
				vacancy in the Council shall not affect its power to function.
					(i)CompensationEach
				member of the Council who is not otherwise employed by the United States
				Government shall receive compensation at a rate equal to the daily rate
				prescribed for GS–18 under the General Schedule under section 5332 of title 5,
				United States Code, for each day, including traveltime, such member is engaged
				in the actual performance of duties as a member of the Council. A member of the
				Council who is an officer or employee of the United States Government shall
				serve without additional compensation. All members of the Council shall be
				reimbursed for travel, subsistence, and other necessary expenses incurred by
				them in the performance of their duties.
					(j)Certain
				authorities and duties
						(1)AuthoritiesIn
				order to carry out the provisions of this section, the Council is authorized
				to—
							(A)collect such
				information, hold such hearings, and sit and act at such times and places,
				either as a whole or by subcommittee, and request the attendance and testimony
				of such witnesses and the production of such books, records, correspondence,
				memoranda, papers, and documents as the Council or such subcommittee may
				consider available; and
							(B)request the
				cooperation and assistance of Federal departments, agencies, and
				instrumentalities, and such departments, agencies, and instrumentalities are
				authorized to provide such cooperation and assistance.
							(2)Coordination of
				activitiesThe Council shall coordinate its activities with the
				activities of the Secretary under section 792. The Secretary shall, in
				cooperation with the Council and pursuant to the recommendations of the
				Council, take such steps as are practicable to eliminate deficiencies in the
				data base established under section 792 and shall make available in reports
				such comprehensive data sets as are developed pursuant to this section.
						(k)ReportsNot later than 2 years after the date of
				the enactment of the Health Workforce Investment Act of 2008, and annually
				thereafter, the Council shall submit a report to official and committee listed
				in the matter preceding subparagraph (A) in subsection (b)(1)
				containing—
						(1)a description of
				the Council’s actions during the period for which the report is made;
				and
						(2)each of the
				recommendations required by subsection (b).
						(l)DefinitionsIn
				this section:
						(1)The term Council means the
				National Health Workforce Advisory Council established by subsection
				(a).
						(2)The term
				health workforce has the meaning given to such term in section
				781.
						(3)The term
				Secretary means the Secretary of Health and Human Services unless
				otherwise specified.
						(m)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2009 through
				2013.
					.
		4.National Center
			 for Health Workforce Information and Analysis
			(a)Technical
			 correctionsSection 792 of
			 the Public Health Service Act (42 U.S.C. 295k) is amended by redesignating
			 subsections (d), (e), (g), and (h) as subsections (c), (d), (e), and (f),
			 respectively.
			(b)CenterSection 792 of the Public Health Service
			 Act (42 U.S.C. 295k) is amended—
				(1)in the section
			 heading, by striking Health
			 professions data and inserting National Center for Health Workforce Information
			 and Analysis;
				(2)by redesignating
			 subsections (d), (e), and (f), as so redesignated, as subsections (e), (f), and
			 (g), respectively;
				(3)by striking
			 subsections (a), (b), and (c), as so redesignated, and inserting the
			 following:
					
						(a)EstablishmentThere
				is established in the Department of Health and Human Services the National
				Center for Health Workforce Information and Analysis (in this section referred
				to as the Center), which shall be under the direction of a
				director who shall conduct and support statistical and epidemiological
				activities for the purpose of assessing and improving the supply, distribution,
				diversity, and development of the health workforce in the United States.
						(b)Certain
				authorities and requirementsIn carrying out subsection (a), the
				Secretary, acting through the Director of the Center—
							(1)shall regularly
				collect statistics on—
								(A)the supply and projected demand, along with
				projected shortages and surpluses, of the health workforce by health
				profession, specialty, and geographic location;
								(B)the diversity of
				the health workforce by health profession, specialty, and geographic location;
				and
								(C)the supply and projected demand, along with
				projected shortages and surpluses, of the health workforce serving minority
				groups by health profession, specialty, and geographic location;
								(2)shall establish a
				uniform health workforce data reporting system;
							(3)shall undertake
				and support (by grant or contract) research, demonstrations, and evaluations
				respecting new or improved methods for obtaining current data on the matters
				referred to in paragraph (1); and
							(4)may undertake and
				support (by grant or contract) research, demonstrations, and evaluations on the
				matters referred to in paragraph (1).
							(c)Grants and
				contractsThe Secretary may
				make grants and enter into contracts with States (or an appropriate nonprofit
				private entity in any State) for carrying out the matters referred to in
				paragraph (1). The Secretary shall determine the amount and scope of any such
				grant or contract. To be eligible for any such grant or contract, a State or
				entity shall submit an application in such form and manner and containing such
				information as the Secretary may require. Such application shall include
				reasonable assurances, satisfactory to the Secretary, that—
							(1)such State or
				entity will establish a program of mandatory annual registration of the health
				workforce personnel who reside or practice in such State and of health
				institutions licensed by such State, which registration shall include such
				information as the Secretary may determine to be appropriate;
							(2)such State or
				entity will collect and report to the Secretary such information in such form
				and manner as the Secretary may prescribe; and
							(3)such State or
				entity will comply with the requirements of subsection (e).
							(d)Report to
				CongressThe Secretary shall submit to the Congress not later
				than October 1, 2010, and biennially thereafter, a comprehensive report
				regarding the status of the health workforce according to profession, including
				a report regarding the analytic and descriptive studies conducted under this
				section.
						;
				
				(4)by amending
			 subsection (g), as redesignated by paragraph (2), to read as follows:
					
						(f)Data on allied
				health workforce personnelIn
				carrying out subsection (b), the Secretary may make grants, or enter into
				contracts and cooperative agreements with, and provide technical assistance to,
				a nonprofit entity in order to establish a uniform allied health workforce data
				reporting system to collect, compile, and analyze data on allied health
				workforce personnel.
						;
				and
				(5)by adding at the
			 end the following:
					
						(g)DefinitionIn
				this section, the term health workforce has the meaning given to
				such term in section 781.
						(h)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2009 through
				2013.
						.
				5.Health Workforce
			 Investment GrantsTitle VII of
			 the Public Health Service Act (42 U.S.C. 292 et seq) is amended—
			(1)by redesignating
			 part F as part G; and
			(2)by inserting after
			 section 770 the following:
				
					FHealth Workforce
				Investment Grants
						781.Health
				Workforce Investment Grants
							(a)Formula grants to
				States
								(1)In
				generalFor the purposes
				described in paragraph (2), the Secretary shall make an allotment each fiscal
				year for each State in an amount determined in accordance with subsection (d).
				The Secretary shall make a grant to the State of the allotment made for the
				State for the fiscal year if the State submits to the Secretary an application
				in accordance with subsection (b).
								(2)Purposes of
				grantsA funding agreement for a grant under paragraph (1) is
				that the State involved will expend the grant for the purposes of—
									(A)ensuring access to health services for all
				individuals, particularly those with low incomes or limited access to health
				services;
									(B)improving the
				supply, distribution, diversity, and development of the health workforce,
				taking into consideration the supply, distribution, and diversity of health
				workforce profession specialties and subspecialties; and
									(C)creating
				State-specific health workforce goals and objectives consistent with health
				status goals and national health workforce objectives developed under
				subsection (h).
									(3)Purposes of
				national programThe
				Secretary shall carry out this section in a manner designed—
									(A)to identify
				innovations in approaches to improving the supply, distribution, diversity, and
				development of the health workforce, taking into consideration specialties and
				subspecialties;
									(B)to develop
				national goals and objectives for improving the supply, distribution,
				diversity, and development of the health workforce, including specialties and
				subspecialties; and
									(C)to develop and
				expand programs designed to ensure access to health workforce professionals for
				an aging population.
									(b)Application for
				grantFor purposes of
				subsection (a)(1), an application for a grant is in accordance with this
				subsection if each of the following is met:
								(1)Use of
				fundsThe application includes each funding agreement required by
				this section, including an assurance that all funds received through the grant
				will be used for the purposes described in subsection (a)(2).
								(2)Statewide needs
				assessmentThe application includes a statewide needs assessment
				that—
									(A)will be updated
				not less than every 5 years; and
									(B)identifies—
										(i)long-term
				State-specific health workforce goals and objectives consistent with health
				status goals and national health workforce objectives developed under
				subsection (h); and
										(ii)projected needs
				related to the supply, distribution, diversity, and development of the State
				health workforce.
										(3)Annual
				plansThe application includes a plan to meet the goals and
				objectives, and address the needs, identified under the statewide needs
				assessment described in paragraph (2), and such plan—
									(A)will be updated on
				an annual basis; and
									(B)includes
				strategies related to—
										(i)collaboration
				between the State departments of labor, health, education, higher education,
				and professional licensure and State health workforce investment boards;
										(ii)State data
				collection;
										(iii)State Medicaid
				and Medicare policies; and
										(iv)State health
				professions licensure and regulation.
										(4)Description of
				funding useThe application
				includes a description of how funds received through the grant will be
				used—
									(A)in accordance with
				subparagraphs (A) and (B) of subsection (a)(1), to ensure access to health
				services for all individuals and to improve the supply, distribution,
				diversity, and development of the health workforce, such as through programs
				related to—
										(i)health workforce
				training and education capacity;
										(ii)the health care
				safety net workforce;
										(iii)provider
				cultural competency;
										(iv)health workforce
				diversity;
										(v)health workforce
				pipeline development;
										(vi)health workforce
				retention;
										(vii)health workforce
				faculty recruitment;
										(viii)health workforce faculty retention;
										(ix)health workforce
				career ladders;
										(x)public awareness;
				and
										(xi)health workforce
				scholarship and loan repayment programs; and
										(B)to create State-specific health workforce
				goals and objectives in accordance with subsection (a)(1)(C) and to develop
				annual plans in accordance with paragraph (3) of this subsection to meet such
				goals and objectives.
									(5)Development of
				applicationThe
				application—
									(A)is developed by or
				in consultation with the State agency that will be responsible for
				administering the program; and
									(B)is made publicly
				available during its development or after its submission to the Secretary in
				order to facilitate public comment.
									(c)Additional grant
				requirements
								(1)Restrictions on
				use of grantsA funding
				agreement for a grant under subsection (a)(1) is that the State involved will
				not use the grant—
									(A)to provide health
				services;
									(B)to make payments
				to for-profit schools; or
									(C)to provide matching
				funds to satisfy a condition for the receipt of other Federal funds.
									(2)Nursing
				programsA funding agreement
				for a grant under subsection (a)(1) is that the State involved will expend at
				least 25 percent of the funds received through the grant for programs related
				to nursing.
								(3)AdministrationA funding agreement for a grant under
				subsection (a)(1) is that the State involved will expend not more than 10
				percent of the funds received through the grant on administration.
								(4)State
				agencyA funding agreement
				for a grant under subsection (a)(1) is that the State involved will designate a
				lead State agency to administer the grant, including by—
									(A)coordinating State
				activities under the grant with State administration of Medicaid and Medicare,
				including policies related to reimbursement and graduate medical education
				payments; and
									(B)coordinating State
				activities under the grant with related activities of other Federal grantees
				within the State, including State health workforce board and community health
				center grantees.
									(5)Annual
				reports
									(A)In
				generalA funding agreement
				for a grant under subsection (a)(1) is that the State involved will submit
				annual reports to the Secretary—
										(i)detailing
				activities carried out through the grant in a standardized manner that enables
				the Secretary to evaluate the activities and compare performance relative to
				other States; and
										(ii)describing the extent to which the State
				has met its long-term State-specific health workforce goals and objectives
				identified pursuant to subsection (b)(2)(B)(i).
										(B)ContentsEach
				report under subparagraph (A) must include—
										(i)information on the
				status of the State’s health workforce by profession, specialty, and geographic
				location, including such information on—
											(I)the supply of the
				State’s health workforce, including with respect to primary care providers,
				nurses, long-term care workers, dentists, and allied health professionals;
				and
											(II)the diversity of
				the State’s health workforce;
											(ii)a
				description of each program funded through this section during the previous
				fiscal year; and
										(iii)a description of
				efforts to coordinate the State departments responsible for administering
				Medicaid and Medicare funds, education and labor programs, the health care
				safety net, and medical licensing.
										(6)AuditsA funding agreement for a grant under
				subsection (a)(1) is that the State involved will provide for audits of
				expenditures of grant funds.
								(d)Determination of
				amount of allotment
								(1)In
				generalThe Secretary shall
				determine the amount of the allotment to each State under this section for a
				fiscal year based on a formula.
								(2)Development of
				formulaThe formula referred to in paragraph (1) shall be
				determined by the Secretary by regulation, taking into consideration the
				following criteria:
									(A)Existing shortages
				and deficiencies in health workforce distribution.
									(B)Rural, urban, and
				frontier areas.
									(C)Community health
				centers.
									(D)The number of
				medical, nursing, and allied health professions schools in each State.
									(e)Federal program
				administration
								(1)Delegation within
				HHSThe Secretary shall designate an identifiable administrative
				unit of the Department of Health and Human Services with expertise in health
				workforce issues to be responsible for administering the program under this
				section, including the following:
									(A)Coordinating
				activities under this section with related activities of the Department of
				Health and Human Services, the Department of Defense, the Department of
				Education, the Department of Labor, the Department of Veterans Affairs, and any
				other relevant Federal departments or agencies.
									(B)Disseminating
				health workforce information and best practices to States.
									(C)Providing
				technical assistance to grant recipients under this section.
									(D)Submitting reports
				to Congress under paragraph (2).
									(2)Annual
				reportsThe Secretary shall submit annual reports to the Congress
				on the following:
									(A)The amount of each
				allotment and grant to a State under this section.
									(B)Significant State
				projects funded through this section and their performance.
									(C)Significant
				innovations funded through this section and their outcomes.
									(D)Highlights with
				respect to the status of the Nation’s health workforce, including—
										(i)significant changes
				in supply by profession, specialty, and geographic location, including with
				respect to primary care providers, nurses, long-term care workers, dentists,
				and allied health professionals; and
										(ii)significant
				changes in diversity by profession, specialty, and geographic location.
										(3)Additional
				authoritiesIn carrying out this section, the Secretary
				may—
									(A)allow States
				receiving grants to work together in regional authorities;
									(B)impose matching
				fund requirements as a condition on receipt of a grant; and
									(C)allow States to
				use grant funds for planning and infrastructure development.
									(f)Rule of
				constructionSubject to the purposes described in subsection
				(a)(2), nothing in this section shall be construed to prohibit a State from
				making funds received under this section available to other entities, including
				entities receiving funds under other provisions of this title or title
				VIII.
							(g)Federal research
				and projects
								(1)In
				generalThe Secretary may make grants to, or enter into contracts
				or jointly financed cooperative agreements with, public or nonprofit
				institutions of higher education and public or nonprofit private agencies and
				organizations engaged in research to identify best practices and innovative
				approaches to improving the supply, distribution, diversity, and development of
				the health workforce, taking into consideration the supply, distribution,
				diversity, and development of health workforce profession specialties and
				subspecialties.
								(2)Technical
				assistanceThe Secretary shall incorporate the best practices and
				innovative approaches identified under paragraph (1) into any technical
				assistance provided to grant recipients under this section.
								(3)CoordinationThe Secretary shall carry out this
				subsection in coordination with the activities of the National Center for
				Health Workforce Information and Analysis, including any research,
				demonstrations, and evaluations under section 792(b)(4).
								(h)National health
				workforce objectivesThe
				Secretary, based on information and analysis of the National Center for Health
				Workforce Information and Analysis and the findings and recommendations of the
				National Health Workforce Advisory Council, shall develop national health
				workforce objectives to be used for purposes of subsections (a)(2)(C) and
				(b)(2)(B)(i).
							(i)DefinitionsIn
				this section:
								(1)The term diversity includes
				racial, ethnic, language ability, and gender diversity.
								(2)The term health workforce
				includes physicians, nurses (including registered nurses and licensed practical
				nurses), advance practice nurses (including nurse practitioners, certified
				registered nurse anesthetists, certified nurse midwives, clinical nurse
				specialists, doctorates of nursing practice, and clinical nurse leaders),
				dentists, physician assistants, chiropractors, podiatrists, optometrists and
				opticians, pharmacists, mental health providers (including psychologists and
				clinical social workers), allied health professionals (including physical
				therapists, occupational therapists, speech-language pathologists,
				audiologists, respiratory therapists, technicians, technologists, emergency
				medical technicians, paramedics, medical and clinical laboratory technologists
				and technicians, medical records and health information technicians, nuclear
				medicine technologists, radiologic technologists, dieticians, and
				nutritionists), auxiliary health professionals (including home health aides,
				certified nursing assistants, nursing aides, orderlies, and attendants), and
				any other providers determined by the Secretary for purposes of this section to
				be part of the health workforce.
								(3)The term National Center for Health
				Workforce Information and Analysis means the National Center for Health
				Workforce Information and Analysis established under section 792.
								(4)The term
				National Health Workforce Advisory Council means the National
				Health Workforce Advisory Council established under section 762.
								(j)Funding
								(1)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of fiscal years 2009
				through 2013.
								(2)ReservationOf
				the amount of funds appropriated to carry out this section for a fiscal year,
				the Secretary shall reserve 5 percent of such amount to carry out subsection
				(g).
								.
			
